Title: To George Washington from Henry Champion, Sr., 5 June 1780
From: Champion, Henry Sr.
To: Washington, George



Sir
Colchester [Conn.] 5 June 1780

I am necessitated to inform your Excellency, That in consequence of Congress allowing Eight Dollars ⅌ Hundred for Beef from the 1st of January to the first of July, and but five and an half Dollars ⅌ Hundred from first of July to the first of December, and the Assembly of Connecticut state adopting their system and ordering me not to exceed their prices and have furnish’d me with state-paper-money which they call equal to silver to purchase with, I shall be able to buy four or five Hundred head of fat Cattle toward the close of this month which I shall order to start for Camp the last week in June & the first & Second weeks in July, beside perhaps 150 head to start weekly previous to that time, But I am unhappy to say, that from the great fall of price I expect to procure but very trifling supplies in July and August under the present regulation, Unless Massachusetts state omit adopting similar measures with Connecticut, which I hope they will, and I am allow’d to

continue my purchases in that state by my present appointment under Col. Blane, under which circumstances I may probably continue the supply of One Hundred & fifty or two Hundred head of Cattle ⅌ Week Perhaps more. These are prospects I forgot to mention in my letter to you Wrote three days since. I am Sir, with the highest respect & Esteem Your Excellency’s Most Humbe Servt

Henry Champion D.C.G.Ps

